                                                                                      4/14/2020
                                                                  April 14, 2020

BY ECF
Hon. Andrew L. Carter Jr.
Thurgood Marshall                                           Application GRANTED. Sentencing
United States Courthouse                                    adjourned to 7/8/20 at 3:00 p.m.
40 Foley Square
New York, NY 10007
                                                            SO ORDERED.

                                         Re:    United States v. Adalgisa Montilla
                                                19 Cr. 493 (ALC)

Dear Judge Carter:

       I write to respectfully request a 45-day adjournment of the upcoming sentence of
Adalgisa Montilla, currently set for May 15, 2020. Given the restrictions currently in
place in New York under the COVID-19 virus, counsel is unable to access needed
records or collect letters of support in a timely fashion.1 This is my first request for an
adjournment of sentence. The government has no objection to this request.

      Accordingly, I respectfully request an adjournment of sentence until June 29,
2020, or as soon thereafter as is practical for the Court.

      Thank you for your kind consideration of this request.


                                                Respectfully,




                                                Sarah Kunstler
                                                Attorney for Adalgisa Montilla


CC: AUSA Ryan Finkel
  April 14, 2020

1
 If New York City remains shut down in the coming months, it be necessary to come
back to the Court seeking further adjournment of Ms. Montilla’s sentence.
